Citation Nr: 1455530	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-20 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected right knee disability.

2.  Entitlement to a compensable disability rating for service-connected left knee disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active duty service from October 1979 to October 1982 and from January 1983 to February 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) RO.  

The Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2014.  At the hearing, the Veteran asserted that he was claiming TDIU due in part to his knee disabilities.  

In August 2014 correspondence to VA as well as at his hearing, the Veteran indicated his intent for file a "quick pay" claim for a temporary total rating due to convalescence following October 2013 surgery for the service-connected left knee disability.  That claim is not on appeal and is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The Veteran's record before the VA consists of a paper claims folder as well as an electronic record located in Virtual VA/VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided in order to comply with the Board's duty to assist set forth at 38 C.F.R. § 3.159(c) (2014) as to the three claims listed on the title page of this decision. 

The Veteran testified that TDIU is warranted in part due to his knee disabilities.  He stated, and the record reflects, that he filed a claim for TDIU along with a claim for an increased rating for depression in March 2014.  The Board notes that the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court in Rice also found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  As explained by the undersigned at the hearing, due to the Rice finding, the Board finds that TDIU is properly before the Board as part of the claim for benefits for the underlying knee disabilities.  

The Veteran underwent surgery on the left knee at the John Cochran VA medical center (VAMC) in October 2013.  While some of the records, including a discharge summary, are associated with the claims folders, it does not appear that all of the records related to the knee surgery in October 2013 have been obtained.  

Additionally, the most recent VA treatment notes of record pertaining to the Veteran's knee disabilities include August and November 2013 treatment evaluations.  In an April 2014 statement, the Veteran indicated that despite the surgery he is actually having worsening symptoms of knee disability.  He described an inability to stand for any length of time or walk a great distance.  He indicated that this was consistent with 'Dr. E's' surgery report in which the Dr. found that there was more damage than was expected.  As the VA surgery and follow-up records may include information necessary to determine the level of severity of all impairment resulting from the Veteran's knee disabilities, the Board finds attempts to obtain these records in full must be made before a decision is rendered in this case.

Similarly, in his testimony, the Veteran stated that he now wears a knee brace and arch inserts daily to keep the left knee stable.  Without them, he could not stand up or walk for more than 10 minutes and would need to use a cane.  He stated that he receives care at the Evansville VAMC.  

In light of the Veteran's credible statements that his disability picture has worsened since his last compensation examination, another examination must be afforded to accurately assess his current level of knee disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Additionally, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the VA records described by the Veteran should be sought on remand and associated with the claim.  

The Board also notes that the Veteran's appeal contains his assertions that his service-connected knee disabilities did not pre-exist service, and that the subtracting of a 10 percent rating for each knee should not be continued when his rating is determined.  The AOJ should address this contention when the claim is readjudicated.  To this end, the Board points out that it finds the Veteran's testimony credible inasmuch as he stated he had no real knee problems prior to service.  He stated that he played football in high school and enlisted at 17.  He hurt his knee in service when he fell and busted them on a rock about two-thirds of the way through training.  He in essence argues that the evidence is at least in equipoise if not in his favor on the point of whether the service-connected knee disabilities pre-existed service.  

As to his TDIU claim, the Veteran testified that he was totally disabled and unemployable due to service-connected knee and psychiatric disabilities.  He noted that he is in receipt of disability benefits from the Social Security Administration (SSA) based on these disabilities.  The SSA decision in his claims folder shows that indeed he was declared disabled in an October 2013 decision due to knee disability, depression and obesity, effective from January 2012.  Where there is actual notice to VA that the appellant is receiving disability benefits from SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  The AOJ should thus obtain the supporting medical documentation relied upon in the October 2013 decision.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any other outstanding, pertinent medical records, to specifically include current treatment records and records pertaining to the Veteran's surgery in October 2013 and follow-up treatment, to include from Evansville and John Cochran VAMCs as well as any other facilities identified by the Veteran. 

2.  The AOJ should undertake appropriate development to obtain records related to the Veteran's SSA disability claim, specifically the supporting medical documentation relied upon in the October 2013 decision.

3.  Upon completion of the above development, afford the Veteran an appropriate VA examination in order to determine the current nature and severity of his service-connected right and left knee disabilities and their effect on the Veteran's employability.  The claims file and any pertinent evidence in Virtual VA/VBMS that is not contained in the claims file should be made available to and reviewed by the examiner in conjunction with the examination. 

All indicated evaluations, studies, and tests deemed to be necessary should be accomplished. 

The AOJ should ensure that the examiner provides all information required for rating purposes. 

The examiner must also provide an opinion as to the functional impairment of the Veteran's service-connected ight and left knee disabilities (his only service connected disabilities).  The examiner should interview the Veteran as to his employment and education history.  The examiner is asked to provide an assessment of the functional impairment associated with the Veteran's service-connected disabilities as related to the Veteran's ability to perform activities required in various occupational situations such as walking, standing, and sedentary tasks.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.

4.  The AOJ should undertake any other development it determines to be warranted for adjudication of the claims on appeal, including the claims for increased rating for knee disabilities and TDIU.  

5.  Then, the AOJ should readjudicate the Veteran's claims for increased ratings for service-connected knee disabilities and TDIU based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




